G-uerby, J.
The policy of health and accident insurance in the present case provides: “-The acceptance of any premium, or the renewal of this policy at the expiration of any time for which it may have been issued or renewed, shall be at the option of the company.” The periods for which premiums were paid were one month. Under the express provisions of the policy, the insurer might refuse any premium tendered for ensuing periods and terminate the contract. The court therefore erred in overruling the demurrer to the petition alleging a breach of the contract of insurance by the company, and praying for damages in the amount of premiums paid, with legal interest. Nat. Life & Acc. Ins. Co. v. Chastain, 46 Ga. App. 842 (169 S. E. 380) ; Hall v. Provident Life & Acc. Ins. Co., 48 Ga. App. 359 (172 S. E. 721).

Judgment reversed.


Broyles, C. J., and MacIntyre, J., concur.